Citation Nr: 0517688	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-03 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility to Department of Veterans 
Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 administrative denial of the 
Manila, the Republic of the Philippines, VA Regional Office 
(RO).  The RO denied entitlement to VA benefits stating that 
the appellant did not have valid military service for 
entitlement to such benefits.


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces during World War II.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.40, 
3.41, 3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004), does not 
apply in the instant case.  The only issue before the Board 
is whether the appellant had qualifying service for the 
benefits sought.  The record includes service department 
verification of the appellant's service.  Because qualifying 
service and how it may be established are matters outlined in 
statute and regulation, the Board's review is limited to 
interpretation of the pertinent law and regulations.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to assist nor the duty 
to notify provisions of the VCAA are implicated.  The Court 
has recognized that enactment of the VCAA does not affect 
matters on appeal from the Board when the question is limited 
to statutory interpretation.  Mason v. Principi, 16 Vet. App. 
129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

I.  Facts

The appellant submitted a document, dated March 1965, from 
the Republic of the Philippines, Office of the President, 
which indicated that the appellant had residuals of a gunshot 
wound to the left leg which was "service[]connected."  An 
August 1975 document from the Republic of the Philippines, 
Department of National Defense, shows similar findings.  

A September 2003 Medical Certificate shows the appellant was 
seen for complaints associated with the appellant's right 
foot and back.  The private physician stated the appellant 
had been hit with a grenade in World War II.  The appellant 
submitted affidavits.  In one, dated October 1954, the 
affiant stated he had recognized guerilla service as a chief 
surgeon and that he treated the appellant in 1945 for 
multiple shrapnel wounds located at the right thigh and the 
right foot.  In a joint affidavit, dated February 1953, two 
friends of the appellant stated that he was disabled due to 
shrapnel injuries.  

Also of record is the September 2003 request by the RO to the 
National Records Personnel Center (NPRC) seeking verification 
of service for the appellant from February 1945 to November 
1945.  In October 2003, the NPRC verified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including recognized guerillas, in the service of the 
United States Armed Forces.

In the August 2003 Statement of the Case, the RO informed the 
appellant that a finding by the service department is binding 
on VA.  It provided very detailed reasons and bases for its 
determination.

At a February 2004 hearing before a Hearing Officer, the 
appellant testified that he could have been enlisted in 
service under two other names, which were variations of his 
last name.  The appellant brought a Purple Heart Medal with 
him and stated he had been awarded such medal because of the 
shrapnel injuries he sustained in service. 

In March 2004, the Hearing Officer sought verification of 
service for the appellant based upon the two other spellings 
of his last name from February 1945 to November 1945.  That 
same month, the NPRC verified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including recognized guerillas, in the service of the United 
States Armed Forces.

II.  Laws and Regulations

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2004).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2004).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; 
(2) discharge for disability incurred in the line of duty; or 
(3) ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b) (2004).  When 
the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c) (2004).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Venturella v. Gober, 10 Vet. App. 340 (1997).

III.  Analysis

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that the appellant maintains that he 
is entitled to VA benefits based on alleged qualifying 
military service in the United States Armed Forces during 
World War II.  Although he has submitted evidence in support 
of his claim, this documentation fails to meet the 
requirements of 38 C.F.R. § 3.203(a).  In this regard, the 
Board notes that none of his submissions consists of a 
document from a United States service department.  
Specifically, the appellant did not submit a DD Form 214, a 
Certification of Release or Discharge from Active Duty, or an 
original Certificate of Discharge in accordance with 38 
C.F.R. § 3.203(a)(1).

In September 2003 and March 2004, VA requested the service 
department to verify whether the appellant served in the U.S. 
Armed Forces in the Philippines under three, different names.  
The record illustrates that the service department certified 
that it had no record of the appellant serving as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the U.S. Armed Forces.  This 
verification is binding on VA such that VA has no authority 
to change or amend the finding.  Duro, 2 Vet. App. at 532.  

Because the service department certified that the appellant 
had no service in the U.S. Armed Forces in the Philippines, 
the Board finds that the appellant is not a "veteran" for 
VA benefits purposes and that he is, thus, not eligible for 
benefits under the laws administered by VA.  As the law and 
not the evidence of record is dispositive in this case, the 
claim must be denied because of the lack of legal entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board regrets that a more favorable determination could 
not be made in this case.


ORDER

Entitlement to basic eligibility for VA benefits is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


